Order filed September 11, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00631-CV
                                   ____________

   CCS ASSET MANAGEMENT, INC.; BEN WRIGHT; AND ANTARIS
                     JACKSON, Appellants

                                         V.

                          DANIEL WEBBER, Appellee


                On Appeal from the County Court at Law No. 2
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-18-003488

                                    ORDER

      The notice of appeal in this case was filed July 5, 2018. To date, the filing fee
of $205.00 has not been paid. No evidence that appellants are excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before September 26, 2018. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM